133 F.3d 930
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Joel OKEH, Defendant-Appellant.
No. 96-50324.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Decided Dec. 17, 1997.

Before:  SNEED, LEAVY and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Joel Okeh appeals the 42 month sentence imposed by the district court following his guilty plea to conspiracy to possess stolen mail in violation of 18 U.S.C. § 371.  His attorney has filed a brief stating that she can identify no issues for review, and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738 (1967).  Okeh waived in his plea agreement the "right to appeal any sentence imposed by the Court and the manner in which the sentence is determined," so long as his sentence was within the statutory maximum and the court did not impose an upward departure.


3
Because Okeh's sentence does not exceed the statutory maximum for the offense, there was no upward departure, and our independent review of the transcript of the plea hearing discloses no indication that Okeh's waiver of appeal is invalid, we grant counsel's motion to withdraw and the appeal is


4
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3